DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to invention non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.
Response to Amendment
The amendment to Claims 6, 12, 21, and 22, filed 12/09/2020, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see Pages 8 of 9 through 9 of 9, filed 12/09/2020, with respect to Claims 6-24 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 6-21 has been withdrawn. 
Allowable Subject Matter
Claims 6-8, 11-18, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6, though Ward et al., (Laser-induced nucleation of carbon dioxide bubbles, The Journal of Chemical Physics, 142, 144501 (2015)) in further view of Mitsunaga et al., (Intercalated Polycarbonate/Clay Nanocomposites: Nanostructure Control and Foam Processing, Macromolecular Materials and Engineering, 288, 543–548 (2003)) disclose “a system comprising: an optical device comprising: a first window (one side of flute, Figure 1) configured to pass incident light 2, communication/abstract; see also p. 544-545) is mixed in the liquid medium (p. 544-546);”  Ward et al., in view of Bruesselbach et al., and Mitsunaga et al., fail to teach or suggest the aforementioned combination further comprising “when the incident light has a frequency within a frequency range and has at least a threshold irradiance, and wherein the threshold irradiance is 0.1 W/cm2.”
supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872